Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 3
TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is
dated as of June 2, 2017, but effective as of June 1, 2017 (the “Amendment
Effective Date”), by and among:

 

(a)                                 KapStone Receivables, LLC, a Delaware
limited liability company (the “Seller”),

 

(b)                                 KapStone Paper and Packaging Corporation, a
Delaware corporation (“KapStone Paper”), as initial Servicer (the “Servicer”),

 

(c)                                  Wells Fargo Bank, N.A. (“Wells” or a
“Purchaser”),

 

(d)                                 PNC Bank, National Association (“PNC” or a
“Purchaser”),

 

(e)                                  Sumitomo Mitsui Banking Corporation (“SMBC”
or a “Purchaser”), New York Branch,

 

(f)                                   Coöperatieve Rabobank, U.A. (“Rabobank” or
a “Purchaser”), New York Branch, and

 

(g)                                  Wells Fargo Bank, N.A., in its capacity as
administrative agent for the Purchasers (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).

 

Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Purchase Agreement defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Seller, the Servicer, the Purchasers and the Administrative Agent
have entered into that certain Receivables Purchase Agreement dated as of
September 26, 2014 (as amended, modified or restated from time to time, the
“Purchase Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Purchase Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1.                            Amendments to the Purchase Agreement.  
Effective as of the Amendment Effective Date, the Purchase Agreement is hereby
amended as follows:

 

(a)                                 Schedule A to the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

SCHEDULE A
COMMITMENTS

 

PURCHASER

 

COMMITMENT

 

Wells Fargo Bank, N.A.

 

$

130,000,000

 

PNC Bank, National Association

 

$

75,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

60,000,000

 

Coöperatieve Rabobank, U.A.

 

$

60,000,000

 

AGGREGATE COMMITMENT

 

$

325,000,000

 

 

(b)                                 Exhibit I to the Purchase Agreement is
hereby amended to add the following defined terms in their appropriate
alphabetical order:

 

“Applicable Non-Rated Obligor Percentage” means, on any date of determination,
the Top 4 Non-Rated Obligor Percentage as of such date.

 

“Default Horizon Adjuster” means, as of any Cut-Off Date, the ratio (expressed
as a decimal) computed by dividing (i) the aggregate Outstanding Balance of
Receivables that have not remained outstanding in whole or in part past their
original due date, by (ii) the aggregate sales generated by the Originators
during the month ending on such Cut-Off Date.

 

“Excess Top 4 Non-Rated Obligor Exposure” means, as of any Cut-Off Date, the
amount  by which the Outstanding Balance of Receivables owing from the four
(4) Non-Rated Obligors with the highest aggregate Outstanding Balances, exceeds
(i) for any such Non-Rated Obligor individually, the amount equal to 5% of the
aggregate Outstanding Balance of all Receivables or (ii) without duplication of
amounts excluded under clause (i), for all such Non-Rated Obligors collectively,
the aggregate amount equal to 16% of the aggregate Outstanding Balance of all
Receivables.

 

“Three-Month Rolling Average Default Horizon Adjuster” means, as of any Cut-Off
Date, the average of the Default Horizon Adjusters for such Cut-Off Date and the
two Cut-Off Dates immediately preceding such Cut-Off Date.

 

2

--------------------------------------------------------------------------------


 

“Top 4 Non-Rated Obligor Percentage” means the lesser of (i) 16.0% and (ii) the
aggregate Outstanding Balance of the Receivables owing from the four
(4) Non-Rated Obligors with the highest aggregate Outstanding Balances,
expressed as a percentage of the aggregate Outstanding Balance of all
Receivables (which percentage of the Outstanding Balance of the Receivables for
any individual Non-Rated Obligor shall not exceed 5.0% for purposes of this
definition).

 

(c)                                  Clause (b) of the definition of “Eligible
Receivable” set forth in Exhibit I to the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

 

(b)                                 which is not (i) a Defaulted Receivable, or
(ii) owing from an Obligor as to which more than 50% of the aggregate
Outstanding Balance of all Receivables owing from such Obligor are Defaulted
Receivables;

 

(d)                                 In Exhibit I to the Purchase Agreement of
the defined terms listed below are hereby amended and restated in their entirety
to read as follows:

 

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing:

 

(i)                                     the sum of (a) the aggregate sales
generated by the Originators during the last four (4) months ending on such
Cut-Off Date, plus (b) the product of (1) the aggregate sales generated by the
Originators during the Calculation Period five (5) months prior to the month
ending on such Cut-Off Date multiplied by (2) the Three-Month Rolling Average
Default Horizon Adjuster minus 1, plus (c) the product of (1) the aggregate
sales generated by the Originators during the Calculation Period six (6) months
prior to the month ending on such Cut-Off Date multiplied by (2) the Three-Month
Rolling Average Default Horizon Adjuster minus 2, plus (d) the product of
(1) the aggregate sales generated by the Originators during the Calculation
Period seven (7) months prior to the month ending on such Cut-Off Date
multiplied by (2) the Three-Month Rolling Average Default Horizon Adjuster minus
3,

 

by

 

(ii)                                  the Net Pool Balance as of such Cut-Off
Date;

 

provided, however, that in the event the amount determined pursuant to the
foregoing clause (b)(2), (c)(2)  or (d)(2) is less than zero (0), such amount
shall be deemed to be zero (0) and in the event the amount determined pursuant
to the foregoing clause (b)(2), (c)(2) or (d)(2) is more than one (1), such
amount shall be deemed to be one (1).

 

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables which
became Defaulted Receivables during the month that includes such Cut-Off

 

3

--------------------------------------------------------------------------------


 

Date, by (b) the aggregate sales generated by the Originators during the month
occurring four (4) months prior to the month ending on such Cut-Off Date.

 

“Defaulted Receivable” means a Receivable:  (a) as to which the Obligor thereof
has suffered an event of bankruptcy; (b) which, consistent with the Originators’
credit and collection policies, should be written off as uncollectible; or
(c) as to which any payment, or part thereof, remains unpaid for ninety-one (91)
days or more from the original due date.

 

“Facility Termination Date” means the earlier of (i) June 1, 2018, and (ii) the
Amortization Date.

 

“Fee Letter” means that certain Fee Letter dated as of June 2, 2017 by and among
Seller, the Administrative Agent, the Purchasers and SMBC Nikko Securities
America, Inc., as agent for SMBC, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time minus (i) the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit or Special Concentration Limit for
such Obligor, (ii) the aggregate amount by which the  aggregate Outstanding
Balance of all Extended Term Receivables included as Eligible Receivables
exceeds ten percent (10.00%) of the aggregate Outstanding Balance of all
Eligible Receivables, (iv) the aggregate amount by which the  aggregate
Outstanding Balance of all Canadian Receivables included as Eligible Receivables
exceeds ten percent (10.00%) of the aggregate Outstanding Balance of all
Eligible Receivables, (v) the aggregate amount by which the Outstanding Balance
of all Eligible Receivables of all Other Foreign Obligors in a particular
country exceeds two and one-half percent (2.50%) of the aggregate Outstanding
Balance of all Eligible Receivables, (vi) the aggregate amount by which the 
aggregate Outstanding Balance of all Other Foreign Receivables included as
Eligible Receivables exceeds six and one-half percent (6.50%) of the aggregate
Outstanding Balance of all Eligible Receivables, (vii) the Reserve for Cash
Discounts, (viii) the Reserve for  Customer Rebates, and (ix) Excess Top 4
Non-Rated Obligor Exposure.

 

“Required Reserve Factor Floor” means, for any Fiscal Month, the sum of (a) the
greater of (i) 15.0% and (ii) the Applicable Non-Rated Obligor Percentage, plus
(b) the product of the Adjusted Dilution Ratio and the Dilution Horizon Ratio,
in each of the foregoing cases, as of the immediately preceding Cut-Off Date.

 

SECTION 2.                            Effect of Amendments.  Except as
specifically amended hereby, the Purchase Agreement and all exhibits and
schedules attached thereto shall remain in full force and effect.  This
Amendment shall not constitute a novation of the Purchase Agreement, but shall
constitute an amendment to the Purchase Agreement and the exhibits attached
thereto to the extent set forth herein.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.                            Re-Balancing Outstandings.  Effective as
of the Amendment Effective Date, each of SMBC and Rabobank severally agrees to
purchase, and each of Wells and PNC severally agrees to sell, participations in
Wells’ and PNC’s outstanding investment in the Receivable Interests (and accrued
and unpaid fees and Yield then owing thereon) such that after giving effect
thereto, each of the Purchasers will have Capital outstanding that is equal to
its Percentage of the Aggregate Capital.

 

SECTION 4.                            Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

 

SECTION 5.                            Effectiveness. This Amendment shall become
effective on the Amendment Effective Date subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:

 

1.                                      The Administrative Agent shall have
received (a) executed counterparts of this Amendment, duly executed by the
parties hereto, (b) counterparts of a Fee Letter of even date herewith, duly
executed by each of the parties hereto, and (c) counterparts of an
Administrative Agent’s Fee Letter, duly executed by Seller and the
Administrative Agent, and payment of the fee specified therein.

 

2.                                      Each of the Purchasers (or its agent
identified in the Fee Letter) shall have received payment of its structuring fee
in immediately available funds.

 

3.                                      Each of the representations and
warranties contained in Article III of the Purchase Agreement shall be true and
correct in all material respects, it being understood that the foregoing
materiality qualifier shall not apply to any representation that itself contains
a materiality threshold.

 

SECTION 6.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to conflict of laws principles (other than section 5-1401 of the
New York General Obligations law).

 

SECTION 7.                            Execution in Counterparts; Severability. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

<Signature pages follow>

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first above written.

 

KAPSTONE RECEIVABLES, LLC, AS SELLER

 

 

 

By:

/s/ Andrea K. Tarbox

 

 

Name:

Andrea K. Tarbox

 

Title:

Treasurer

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, AS THE SERVICER

 

 

 

By:

/s/ Andrea K. Tarbox

 

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

 

WELLS FARGO BANK, N.A.,

 

AS ADMINISTRATIVE AGENT AND A PURCHASER

 

 

 

By:

/s/ Michael J. Landry

 

 

Name:

Michael J. Landry

 

Title:

Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

AS A PURCHASER

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,

 

AS A PURCHASER

 

 

 

By:

/s/ Katsuyuki Kubo

 

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, AS A PURCHASER

 

 

 

By:

/s/ Christopher Lew

 

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

By:

/s/ David Braakenburg

 

 

Name:

David Braakenburg

 

Title:

Vice President

 

 

6

--------------------------------------------------------------------------------